Citation Nr: 0519033	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  00-08 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder 
(claimed as cervical and lumbar spine conditions).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from April 1963 to June 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In April 1999, to support his claim, the veteran testified at 
a hearing at the RO.  A transcript of the proceeding is of 
record.  

In June 2003, the Board reopened the claim based on new and 
material evidence and remanded it to the RO for further 
development and consideration on a de novo basis.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran's current back disability is not shown to be 
causally related to a disease contracted or injury sustained 
in service.


CONCLUSION OF LAW

The veteran's back disorder was not incurred in or aggravated 
by service, and arthritis of the back may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claim in 
June 1998, so more than 2 years prior to even the VCAA's 
existence.  Obviously then, the RO could not possibly have 
complied with the requirements of a law that did not yet 
exist.  But more recently in June 2004, after a Board remand, 
the RO sent the veteran a letter regarding the evidence that 
needed to be submitted for him to prevail on his claim, what 
evidence he should submit, and what evidence the RO would 
obtain for him.  The RO subsequently readjudicated the claim 
on the merits.

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claim), VA must ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  Id. at 120.  The 
Board again notes that the initial rating decision was 
promulgated before the implementation of the VCAA.  
Therefore, the rating decision could not have possibly 
satisfied its requirements.  But after enactment of the VCAA, 
the RO readjudicated the claims on the merits.  Consequently, 
since the veteran already has received the requisite VCAA 
notice in June 2004, any defect with respect to the timing of 
it was mere harmless error.  See, too, Mayfield v. Nicholson, 
19 Vet. App. 103, 113 (2005) (an error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]'").  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.  
Mayfield, 19 Vet. App. at 118-20.  

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regards to his 
claim.  And he submitted, or the RO obtained, his VA and 
private medical treatment records.  He also was provided VA 
examinations, including as a result of the Board's June 2003 
remand, after which the evaluating physician commented on 
the cause of the back disability at issue.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran has provided argument discussing why he believes 
he is entitled to service connection for a back disorder, and 
why certain medical documents support this proposition 
because they attribute his back condition to injuries in 
service.  Thus, he clearly is not prejudiced because he is 
fully aware of what the evidence needs to show - even were 
the Board to assume his VCAA notice is inadequate.  See 
Mayfield, 19 Vet. App. at 128-30 (if VA fails to inform the 
veteran regarding what information and evidence is necessary 
to substantiate the claim, VA must demonstrate there was 
clearly no prejudice to him based on any failure to give 
such notice).  

Thus, there is no evidence missing from the record that must 
be part of it for the veteran to prevail on the claim, so the 
timing of the VCAA notice was harmless.  VAOPGCPREC 7-2004.  
And for the reasons indicated, the content of the VCAA notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and 
Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  For 
these reasons, further VCAA notice is not required.

The veteran began serving on active duty in the military in 
April 1963.  His service medical records (SMRs) indicate he 
was seen at a clinic in April 1964, at which time he reported 
a history of frequency, nocturia and low back pain for the 
past 6 to 8 months; no pertinent diagnosis was reported.  He 
was next seen in October 1965, complaining of sharp pain in 
his neck and back; the impression was many psychosomatic 
complaints.  Multiple joint pains, including in the neck and 
spine, were noted in December 1965, March 1966, and June 
1966.  During a clinical visit in August 1966, the veteran 
complained of pain in his lower back with questionable 
swelling on and off.  The pertinent diagnosis was muscle 
strain.  In March 1967, the veteran was diagnosed with back 
strain and placed on profile.  During his military separation 
examination in April 1967, it was noted the veteran had 
complained of painful joints including low back pain, first 
reported in 1965 and worse with exercise.  On objective 
physical examination, he had full range of motion and no 
point of tenderness.  The examiner indicated there were no 
complaints and no symptoms (NCNS), and that no further 
evaluation was indicated.  The veteran was discharged from 
service in June 1967.

Post-service medical records reflect that the veteran was 
seen at a VA hospital in October 1967 with complaints of low 
back pain for the past 4 months following trauma to his back.  
It was also noted that he had undergone an intravenous 
pyelogram (IVP) and was told that he had kidney stones.  A 
physical examination was within normal limits.  The hospital 
summary report indicated that a major diagnosis noted, but 
not treated, was herniated lumbosacral disc.  On his initial 
VA examination in January 1968, the veteran complained of low 
back pain for the last 8 months.  He reported a history of 
injury to his back in service; he stated that he was treated 
at an outpatient clinic and placed on light duty.  Following 
a physical examination, the examiner indicated that no 
orthopedic condition of the back was found.

VA treatment records show the veteran was seen at a clinic in 
February 1969 with complaints of low back pain.  He was sent 
for an orthopedic evaluation, at which time he reported 
several episodes of low back pain in service following a 
fall; he reported having low back pain off and on without 
radiation to his legs.  It was noted that genitourinary (GU) 
workup failed to reveal any GU pathology.  Following an 
examination, the veteran was diagnosed with myositis of the 
right paraspinal muscles, with no evidence of herniated 
nucleus pulposus (HNP) at that time.  He was again seen at an 
orthopedic clinic in August 1969, complaining of low back 
pain over the sacroiliac area for the past 3 to 31/2 months.  
The diagnosis was lumbosacral strain.  On a VA examination in 
February 1970, the veteran complained of pain in the joints, 
with occasional back pain.  

During a clinical visit in January 1976, the veteran 
complained of back pain with radiation usually relieved by 
heat packs; no pertinent diagnosis was noted.  In March 1977, 
he complained of pain on urination, and pain in the upper 
back area of three-weeks duration, particularly after 
sleeping.  An X-ray of his spine was normal.  A VA 
examination was conducted in January 1978.  The diagnosis was 
no general medical disease.  

In June 1996, the veteran was diagnosed with HNP of the L4-L5 
level.

The veteran was afforded a VA compensation examination in May 
1997, at which time he complained of chronic low back pain 
with radiation to bilateral lower extremities, right more 
than left.  He noted that he was able to ambulate without 
assistance device up to 5 to 6 blocks distance.  Examination 
revealed some cervical and lumbosacral paraspinal tenderness 
on palpation, positive straight left raising on the right.  
There was limited cervical spine range of motion.  Muscle 
power within functional limits throughout.  It was noted that 
cervical spine magnetic resonance imaging (MRI) (1994) and 
lumbosacral spine computer axial tomography (CT) (May 1997) 
were positive for multiple HNP's, with severe degenerative 
joint disease from C3 through C7 with some neural foramina 
narrowing.  The pertinent diagnosis was severe degenerative 
joint disease of the cervical spine and lumbosacral spine 
with multilevel HNP's, neural foramina narrowing and L5- S1 
retrolisthesis.  The veteran underwent a hemilaminectomy of 
the lumbar spine in May 1997.  

An MRI, performed in November 1998, revealed status post 
right L4 and L5 laminotomy, with no recurrent L4-L5 HNP.  

The veteran's spouse submitted a letter in July 1999.  She 
stated that she first met the veteran in 1966.  She noted 
that he was involved in a motor vehicle accident in February 
1966, and that he was informed that he had HNP during a July 
1967 visit at a VA medical center (VAMC).  A medical 
statement from Peter D. LeRoux, M.D., dated in July 1999, is 
of record.  Dr. LeRoux stated the veteran injured his spine 
in 1964 and 1966, and that it was conceivable his current 
degenerative disc disease was related to his spine trauma in 
service.

A VA examination was conducted in September 2002.  The 
diagnoses were status post lumbar laminectomy, 1977, 
secondary to HNP at L3-L4; chronic low back pain with 
foraminal stenosis from L4-S1 with facet arthritis; mild 
cervical spondylosis with central disc at C3 to C7 and mass 
effect on cervical cord chronic neck pain with 
osteoarthritis, C3 to C7.  The VA examiner concluded that the 
present spine complaints were unrelated to those in service.

In discussing  the rationale of the opinion, the VA examiner 
explained that there was no documentation of back or neck 
pain or back trauma between 1958 and 1993 in the claims file.  

The veteran more recently underwent a VA spine examination in 
January 2005 by the same examiner who conducted the September 
2002 VA examination.  The diagnoses were chronic low back and 
neck pain; status post lumbar laminectomy, 1977, secondary to 
HNP; foraminal stenosis, L4 to S1 and facet arthritis; 
chronic degenerative disc disease, C3 to C7 and L4 to S1; and 
cervical central disc prolapse.  The examiner again opined 
that the veteran's current neck and low back conditions are 
unrelated to his military service based on an examination of 
his claims file.  The examiner also stated that he disagreed 
with Dr. LeRoux's opinion that the veteran injured his spine 
in service in 1964 and 1966.  The examiner believed the 
private physician based his opinion on the veteran's history 
and did not have access to the veteran's claims file.  The 
examiner acknowledged the veteran complained of back pain in 
1968, 1969, and 1970.

In statements and testimony, the veteran contends that his 
current back disability is due to falling in service, in 
1964, while shoveling snow and from his involvement in a 
motor vehicle accident during service in 1966.  He also 
believes his service medical records and medical records 
shortly after his separation from the military confirms these 
back injuries.

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Certain conditions, including a arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

In determining whether the veteran's current back disorder is 
related to his service in the military (and, specifically, to 
the alleged injuries in 1964 and 1966), it is the Board's 
responsibility to weigh and assess the credibility of the 
medical evidence of record.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In so doing, the Board may accept one medical 
opinion and reject others.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have previously 
been found to be inaccurate or because other facts in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion; however, the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
Kowalski v. Nicholson, No. 02-1284 (U.S. Vet. App. June 8, 
2005); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).



Thus, although Dr. LeRoux stated that it was "conceivable" 
the veteran's current degenerative disc disease is related to 
his spinal trauma in service, the Board finds that this 
medical opinion is not sufficiently probative to grant 
service connection, especially in comparison to the contrary 
- far more definitive - opinion of the VA examiner.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (A doctor's 
opinion phrased in terms tantamount to "may or may not" be 
related to service is an insufficient basis for an award of 
service connection.).  And while an accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is "definite etiology" or "obvious 
etiology," the opinion in question must at least address 
this probability on more than a purely equivocal basis.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  In other 
words, if, as Dr. LeRoux says, it is conceivable the 
veteran's current degenerative disc disease is related to 
injuries he sustained in service, it therefore is just as 
conceivable this is not true.

In contrast, the VA physician who conducted the examinations 
in September 2002 and January 2005 reviewed the veteran's 
relevant medical records, so the opinion was well informed 
and had a proper foundation.  It did not rely exclusively on 
statements the veteran made in the course of being examined.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  And the VA examiner's opinion is more 
consistent with the documentary record.  Dr. LeRoux did not 
address or otherwise account for the several medical records 
from the 1960s and 1970s that found no back pathology.  The 
VA examiner, on the other hand, addressed the medical 
evidence after reviewing and considering the record.  Indeed, 
the VA examiner even acknowledged the times, including in and 
immediately after service, when the veteran had relevant 
complaints of low back pain, etc.  Since, though, 
Dr. LeRoux's report failed to completely address the 
veteran's medical history, and it is not as detailed or 
thorough as the VA examiner's reports, and does not reflect 
the extensive work-up that accompanied the VA examinations, 
the Board finds that Dr. LeRoux's opinion must be afforded 
less probative weight than the opinion of the VA physician.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

In addition, the Board notes the contentions of the veteran 
and his spouse that the veteran has had a back condition 
since service.  But the Board observes that the veteran's 
current back condition was not diagnosed until many years 
following his discharge from service, without evidence of 
continuity of symptomatology during the interim.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

As noted above, several examiners found no back condition in 
the 1960s and 1970s.  And while the veteran and his spouse no 
doubt sincerely believe otherwise, as laypeople, they simply 
do not have the necessary medical training and/or expertise 
to make this medical determination regarding causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for a back disorder is 
denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


